LARSEN, Justice,
dissenting.
I dissent. The issue of trial counsel’s effectiveness has been finally litigated. Commonwealth v. Padgett, 465 Pa. 1, 348 A.2d 87 (1975). Issues finally litigated by this Court are not the proper subject of an evidentiary hearing by a post-conviction court. Post Conviction Hearing Act, 19 P.S. § 1180-4(a)(3). The majority holds that we may not consider the propriety of the post-conviction court’s dismissal of appellant’s second and third post-conviction petitions because the petitions are pro se. However, Pa.R.Crim.P. 15041 provides:
Rule 1504. Summary Dispositions
Appointment of counsel shall not be necessary and petitions may be disposed of summarily when a previous petition involving the same issue or issues has been finally determined adversely to the petitioner and he either was afforded the opportunity to have counsel appointed or was represented by counsel in proceedings thereon. Adopted Jan. 24, 1968. Eff. Aug. 1, 1968.
In spite of this clear mandate, the majority implies that if appellant had the assistance of counsel in preparing his petitions, he would have properly asserted that appellate counsel was ineffective for failing to raise additional *392grounds of trial counsel’s alleged ineffectiveness. This implication is incorrect and in support thereof I cite the trial judge’s (Honorable Albert Blakey) opinion of May 11, 1978:
Given this, it may be that the thrust of Defendant’s present Petition, although not clearly stated as such, is that Mr. Shoemaker was ineffective in failing to fully challenge the effectiveness of trial counsel. Without going into the matter in great details, we will state that we do not think this is the case. A review of our order of November 26, 1974 will demonstrate that Mr. Shoemaker was very diligent and energetic in his attack on the effectiveness of trial counsel. We do not consider it ineffective representation to fail to press every argument that can conceivably be developed in the fullness of time at the Huntingdon State Correctional Institution Legal Clinic.
For the above reasons, I would affirm the order of the post-conviction court dismissing appellant’s petitions.

. The Post Conviction Hearing Act is implemented by Pa.R.Crim.P., Rules 1501 through 1506.